                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA

RALPH BADEAUX                                     CIVIL ACTION

VERSUS                                                               NO. 17-4984

HURRICANE HOLE MANAGEMENT, LLC, ET AL.                               SECTION “B”(5)

                                         ORDER


NATURE OF THE MOTION AND RELIEF SOUGHT

      Defendants Town of Grand Isle, Grand Isle Police Department,

and Euris Dubois filed a motion for summary judgment in their favor

and the dismissal of plaintiff’s claims against them.1 Rec. Doc.

60. Plaintiff filed an untimely partial response. Rec. Doc. 64.

      For the reasons discussed below,

      IT    IS     ORDERED    that     the   motion     for   summary      judgment   is

GRANTED and plaintiff’s claims against defendants Town of Grand

Isle,      Grand    Isle      Police    Department,         and   Euris     Dubois    be

dismissed.

      IT IS FURTHER ORDERED that plaintiff’s claims against Officer

John Doe 1 and Officer John Doe 2 are DISMISSED.

FACTUAL BACKGROUND AND PROCEDURAL HISTORY

         Plaintiff filed a complaint against defendants, alleging

excessive        force   in    violation         of   the   Fourth   and    Fourteenth

amendments. Rec. Doc. 1. Plaintiff alleges that he was attacked

and beaten by the Superintendent of the Hurricane Hole and a group
1 Defendant Hurricane Hole Management, LLC filed a separate motion for summary
judgment (Rec. Doc. 61), which is considered in a separate order.

                                             1
of five unidentified males, outside of the Hurricane Hole in Grand

Isle, Louisiana where he was conducting a waste pickup for his

employer, Pelican Waste Disposal on May 18, 2016. Rec. Doc. 1 at

4. Plaintiff asserts two police officers then arrived and joined

in on the assault, and that Officer John Doe 1 pointed a firearm

at   him   during   the   assault.    Id.     at   6.    Plaintiff   claims     that

defendants were acting pursuant to the custom and practice of the

Defendant    City,     Defendant     Chief     and      police     department    in

permitting officers to use excessive force against individuals.

Id. at 8. Plaintiff asserts that defendants violated 42 U.S.C. §

1983 by depriving him of his Fourth and Fourteenth amendment rights

under color of law. Id. at 9. Defendants filed an answer denying

plaintiff’s claims and providing affirmative defenses. Rec. Docs.

28, 39.

      Defendants      filed   the    instant       summary       judgment   motion

asserting that plaintiff failed to state a claim for which relief

may be granted because plaintiff cannot identify an individual who

has caused him actionable harm. Rec. Doc. 60 at 1. Defendants also

argue that plaintiff has failed to establish a valid Monell claim

for municipal liability and that Euris Dubois is entitled to the

protections of qualified immunity. Id. Plaintiff filed an untimely

partial    response    opposing     the   portion       of   defendants’    summary

judgment motion that seeks relief on behalf of the Officer John

Doe defendants, stating that defendants do not represent the Doe

                                          2
defendants and therefore a summary judgment motion is not the

proper procedure to seek relief on their behalf. Rec. Doc. 64.

PARTIES’ CONTENTIONS

     Defendants Town of Grand Isle, Grand Isle Police Department,

and Euris Dubois assert that plaintiff cannot prove that they are

liable to him for any violations of his constitutional rights as

there is no evidence that a fight took place on the day identified

by plaintiff, that plaintiff was injured on that day, or that Euris

Dubois or any employee of Grand Isle participated in any fight

with plaintiff. Rec. Doc. 60-1 at 3. Defendants also state that

the Grand Isle Police Department is not a legal entity capable of

being sued and therefore claims against it are impossible as a

matter of law and should be dismissed. Id. at 4. Additionally,

defendant Euris Dubois, chief of the Grand Isle police department,

asserts that he is entitled to the protections of qualified

immunity and claims against him must be dismissed. Id. at 5.

     Plaintiff’s untimely partial response opposes the portion of

defendants’ motion that seeks to dismiss claims on behalf of the

John Doe officers. Plaintiff argues that defendants have no right

to seek relief on behalf of the Doe defendants and that the naming

of   fictitious    defendants   is   not   sanctioned   by   federal

jurisprudence. Rec. Doc. 64.

LAW AND ANALYSIS



                                 3
     Summary      judgment   is   appropriate   when     “the     pleadings,

depositions, answers to interrogatories, and admissions on file,

together with the affidavits, if any, show that there is no genuine

issue as to any material fact and that the moving party is entitled

to judgment as a matter of law.” Celotex Corp. v. Catrett, 477

U.S. 317, 322 (1986) (quoting Fed. R. Civ. P. 56(c)). A genuine

issue of material fact exists if the evidence would allow a

reasonable jury to return a verdict for the nonmoving party.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

     When   the    movant    bears   the   burden   of   proof,    it   must

“demonstrate the absence of a genuine issue of material fact” using

competent summary judgment evidence. Celotex, 477 U.S. at 323. But

“where the non-movant bears the burden of proof at trial, the

movant may merely point to an absence of evidence.” Lindsey v.

Sears Roebuck & Co., 16 F.3d 616, 618 (5th Cir. 1994). When the

movant meets its burden, the burden shifts to the non-movant, who

must show by “competent summary judgment evidence” that there is

a genuine issue of material fact. See Matsushita Elec. Indus. Co.,

Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986); Lindsey, 16

F.3d at 618.

     The Fifth Circuit has held that it is not a district court’s

duty to sift through the record and find evidence to support a

party’s opposition to summary judgment. “A failure on the part of

the nonmoving party to offer proof concerning an essential element

                                     4
of its case necessarily renders all other facts immaterial and

mandates a finding that no genuine issue of fact exists.” Adams v.

Travelers Indem. Co. of Connecticut, 465 F.3d 156, 164 (5th Cir.

2006).   Therefore,      when   a   plaintiff    fails       to    respond     to    a

defendant’s motion for summary judgment, “the inquiry must be

whether the facts presented by the defendants create an appropriate

basis to enter summary judgment against plaintiff.” Id.

     A. Grand Isle Police Department is not a juridical entity

           capable of being sued

     Under Louisiana law, police departments are not juridical

entities capable of suing or being sued. See La. R.S. 33:361;

Winding v. City of New Orleans, No. 14-2460, 2015 WL 222365, at *5

(E.D. La. Jan. 14, 2015); Burns v. Westwego Police Dep't, No. 14-

2242, 2014 WL 7185449, at *2 (E.D. La. Dec. 16, 2014); Martin v.

Davis, No. 06-1770, 2007 WL 763653, at *2 (E.D. La. Mar. 8, 2007).

Therefore, as defendants note, plaintiff’s claims against the

Grand Isle Police Department must be dismissed.

     B. Fictitious       defendants    have     not    been       identified        and

           therefore are dismissed

     Plaintiff     has   not    identified    and     served      the   fictitious

defendants, therefore claims against them should be dismissed.

Defendants argue that there is no provision in the federal statutes

or federal rules of civil procedure for use of fictitious parties.

However,    as   plaintiff’s    correctly     note,    the     cases    defendants

                                       5
primarily     rely    on   concern      specifically    the    prohibition     on

considering    a     fictitious   parties’     citizenship     in   determining

whether diversity jurisdiction exist and are not applicable here.

Fictitious defendants “are routinely used as stand-ins for real

parties until discovery permits the intended defendants to be

installed.” Richard v. City of Harahan, 6 F. Supp. 2d 565, 575

(E.D. La. 1998) (quoting Scheetz v. Morning Call, Inc., 130 F.R.D.

34, 36 (E.D.Pa.1990), aff'd, 946 F.2d 202 (3d Cir.1991)); see also,

Jones v. St. Tammany Par. Jail, 4 F. Supp. 2d 606, 610 (E.D. La.

1998). However, if, after discovery, the plaintiff is still unable

to name the fictitious defendant the claims should be dismissed.

Id. This case was filed in May 2017, and after over a year and a

half plaintiff has still not named the fictitious defendants.

Plaintiff’s assert that a summary judgment motion is not the

correct vehicle for bringing claims on behalf of a fictitious

defendant. However, Fed. R. Civ. P. Rule 4(m) allows the court to

dismiss a party which has not been served within 120 days of filing

the complaint. Additionally, Rule 21 of the Federal Rules of Civil

Procedure allows the court to drop parties on “its own initiative

at any stage of the action and on such terms as are just,” and

courts in this district have used this rule to dismiss claims

against   fictitious       defendants    who   have    not   been   named   after

discovery was conducted. See Richard v. City of Harahan, 6 F. Supp.

2d 565 (E.D. La. 1998); Jones v. St. Tammany Par. Jail, 4 F. Supp.

                                         6
2d 606 (E.D. La. 1998). The court-ordered discovery deadline passed

on November 21, 2018 (Rec. Doc. 43) and plaintiff has still not

identified    the   fictitious    defendants.     Therefore,       the    claims

against fictitious defendants Officer John Doe 1 and Officer John

Doe 2 are dismissed.

     C. Plaintiff provides no evidence in support of his claims

     Plaintiff provides no evidence in support of his claim that

defendants   assaulted   him     and   caused   him   to   sustain   physical

injuries or to support a viable Monell claim. Plaintiff bears the

burden of proof at trial, and therefore, as noted above, defendants

“may merely point to an absence of evidence.” Lindsey v. Sears

Roebuck & Co., 16 F.3d 616, 618 (5th Cir. 1994). Plaintiff must

show by “competent summary judgment evidence” that there is a

genuine issue of material fact. See Matsushita Elec. Indus. Co.,

Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986); Lindsey, 16

F.3d at 618. In this case, plaintiff has provided no evidence to

show that there is a genuine issue of material fact. His untimely

partial response to the instant motion only discusses whether

fictitious defendants may be dismissed in a summary judgment motion

but provides no evidence in support of his claims. Rec. Doc. 64.

Plaintiff    provides   no   affidavits,    depositions,      or    any   other

summary judgment evidence in support of his claims or to dispute

defendants’ assertions. Furthermore, Local Rule 56.2 states that

“all material facts in the moving party’s statement will be deemed

                                       7
admitted, for the purposes of the motion, unless controverted in

the opponent’s statement.” Plaintiff has not disputed the material

facts in defendants’ motion and therefore they are deemed admitted.

Defendants      statement   of   material   facts    states     that    plaintiff

cannot identify anyone involved in the fight who caused him harm

or any employee of Grand Isle who was present and took part in the

beating. Rec. Doc. 60-2 at 2-3. Additionally, as defendants note,

to   hold   a   municipality     liable,    plaintiff    must    prove    that   a

municipal officer or employee of Grand Isle violated plaintiff’s

constitutional rights and that these acts were an official policy

of the city. Rec. Doc. 60-1 at 10-11 (citing Monell v. New York

City Depart. of Social Services, 436 U.S. 658 (1978)). To defeat

defendant’s summary judgment motion, plaintiff “must go beyond the

pleadings and designate specific facts that prove that a genuine

issue of material fact exists.” Peterson v. Brookshire Grocery

Co., 2018 WL 5920410, at *2 (5th Cir. 2018). Plaintiff has provided

no specific facts in support of his assertion that defendants were

involved in a fight with him, that his constitutional rights were

violated     by    a   municipal    employee,       or   that     the    alleged

constitutional violations are an official policy of the city.

Therefore, plaintiff has not met his burden of showing that there

is a genuine issue of material fact. Since the discovery deadline

set by the Court has passed (Rec. Doc. 43), summary judgment in

favor of defendants is proper. Because this Court finds that

                                      8
defendants have met their burden for summary judgment, it is not

necessary to consider Euris Dubois’ qualified immunity claim.

    D. Plaintiff does not prove the necessary element of damages

    Plaintiff has not provided evidence that he sustained damages

attributable to defendants. Defendants provide medical records

showing that plaintiff informed his doctors that the pain in his

neck was caused by a fall in the tub. Rec. Doc. 60-1 at 12.

Defendant Euris Dubois’ affidavit and Laine Landry’s affidavit

further show that no report of a fight was ever made to the Grand

Isle Police Department. Rec. Docs. 60-3, 60-4. Plaintiff provides

no alternative evidence to demonstrate that his injuries may be

attributable to defendants. Therefore, the evidence would not

allow a reasonable jury to return a verdict for plaintiff and

summary judgment in favor of defendants is proper. Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

    New Orleans, Louisiana, this 10th day of December, 2018.


                              ___________________________________
                              SENIOR UNITED STATES DISTRICT JUDGE




                                9
